internal_revenue_service appeals_office attn royal palm one suite south pine island road plantation fl release number release date date date uil code a org name b org address certified mail dear department of the treasury person to contact employee 1d numper tel fax refer reply to ap fe fll grp in re eo revocation ein c ein form required to be filed tax period s ende’i last day to file a petition with the united_states tax_court jun this is a final adverse determination as to your exempt status under sec_501 c of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher team manager tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service flair dr 2nd floor el monte ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice nc furtner administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter vatalog nun if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown ir the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to xnaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and enclosures publication sec_892 report of examination form_6018 sincerely marsha a ramirez director exempt_organizations exam letter catalog number 34809f explanation of items ean eee ev january 19x name of organization axpayel org jax iaentification number year period enaec 20xx zokx and 20xx senedule number cr exhibit legend org organization name xx date vice president co-4 companies co-1 co-2 co-3 co-4 co-5 co-6 cot co- ciwv city xyz state president president emp- employee inp ako gth sth gtr tt v-p co-4 issue whether the activities of org hereinafter org are in compliance with the rules and regulations under internal_revenue_code hereinafter the code or irc sec_501 during its existence facts organizational information org was incorporated on april 19x in the state of xyz the specific purpose of the organization as originally stated in its articles of incorporation is to provide downpayment assistance for home buyers in order to meet the organizational_test during the application process the purpose statement was changed on april 19xx to this corporation is organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code the irs received form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on or around january 19xx the form was signed by president the president of org its stated purposes in the application are as follows a org educates prospective home buyers in the importance of meetings one’s obligations in the ownership of a home educational material in the amount of dollar_figuredollar_figure value was donated by co-1 for this purpose as we help more prospective buyers additional materials will hopefully be donated by co-1 co-2 or other concerned private organizations b the donation of books and educational material was made in november 19xx c these educational materials will be sent to realtors and escrow closing agents as they will donate their time proctoring the course and examination during the application process in response to the irs’s inquiry regarding org’s activities president responded as follows there are no restrictions or requirements for participation any person may attend the homebuyer course there is no fee associated with the course the course is administered by registered real_estate agents and mortgage loan agents no one may charge for attendance reservation or completion of the course it is free department of the treasury-internal revenue service page of form 886-a 1-19xx i schedule number or exhibit form 8b6-a rev january’ 19xx explanation of items tax laentification number year period endec name of organization t axpaye adniqaidinvy dnyy luaa cua l42ic vi and 20xx org no person is directed to a lender a real_estate agent or institution of any kind real_estate agents and lending institutions may benefit from offering this course to the general_public by offering the course in their community rooms and gathering a group of interested home buyers org requires a prospective homebuyer to complete either the co-1 a guide to home ownership or the ‘ co-3 study guide community does not publish or generate its own course or agenda the educational course is publicized by broadcast faxing a flyer to real_estate agents through the untied states copy attached the real_estate agents determine how to best use the course material a determination_letter was issued by the irs on april 19xx recognizing the tax exempt status of org under the code sec_501 and as an organization that is not a private_foundation as described under the code sec_509 and sec_170 a vi operational information during the years under exemption the only activity org engaged in other than fundraising is the down payment assistance program dpa for homebuyers and homesellers according to the general ledger provided by president there were dpa’s provided in 20xx with the total assisted funds of dollar_figuredollar_figure from home sellers the following table displays a summary of the transactions by state state dpa by state statein state amount dpa by amount of of dpa of dpa by _ by state in xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz xyz page of department of the treasury-internal revenue service form 886-a 1-19xx form 886-a ‘rev january 79xx explanation of items name of organization taxpaver ss _ tax identification_number ors senedule numbe o exmon year period endea 20xx 20xx and 20xx total all states president explains that the dpa program is obtaining clients from realtors who will recommend buyers to participate in dpa program the buyer then goes on the website submits an application completes the education see further discussion below and then prints out the certificate org then faxes the approval to the lender or the escrow company a sample of cases reviewed indicate the process of the dpa program as the 4-step process as follows step a gift of funds to be used for the downpayment of a house is requested primarily via internet by completing the online application at responsiblehome com by anyone involved in the real_estate transactions step - after the request is received org will fax documents within a couple of hours to the closing agent involved with the real_estate_transaction they are priority fax -a fax cover of org with the following statement in its body note the credit to the buyer on line of the co-2-1 for the gift funds should read org gift funds the debit to the seller on line of the co-2-1 for the service fee should read org service fee thank you emphasis added closing agent instructions and disbursement authorization form - this document summarizes the application information spell out the fees due to org and instructs the closing agent to collect and submit maintain certain documents final disbursement instructions - using org’s letterhead this letter instructs the closing agent to pay the fee to co-4 co-4 see below for further discussion about co-4 org escrow draft - president explains the escrow draft as org’s authorization to the escrow closing agent to take the funds that should be going to org from the seller’s account and to credit them to the buyer for the real_estate_transaction in question the gift funds never leave the escrow accounts and the general ledger transactions of gift funds are not a reflection of the transactions within the org’s bank account in other words the contribution from the seller of the property goes directly to the buyer of the same property it can also be stated as the contributions don’t get circulated in the pool of funds for future buyers this document looks similar to a business check one primary difference is that the draft has no banking information such as bank name bank number account number or cheek number a standard copv of this draft looks similar to the following form 886-a 1-42x page of department of the treasury-internal revenue service form 886-a ‘rey january 19xx name of organization taxpayer org r scheduie nuniber o exhibit explanation of items tax igentificatior number year’period endec 20xx 20xxx and 20xx i org logo org tin escrow draft dratt pay to the - _cclosing avent’s name order of __ ee ___ dollars closing agent is authorized draft org funds you will receive upon completion ofall contingencies for credit to buyer's name and org case dated dollar_figure _ president's stamped signature participating home agreement - using org letterhead this document is prepared for the seller to sign the agreement requires a seller to agree to a certain amount of service fee and to provide a qualified buyer with a standard 1-year home protection plan includin g central air and heating and pest inspection report the document gives the appearance that org is watching out for the buyer’s interest in reality if the parties involved don’t want to comply with the requirement they only need to request a waiver there are waivers among the samples org grant - org generates a certificate to each buyer as an indication of its commitment to provide down payment assistance for the purchase of a residence no grant amount is indicated on this form grant funds application the information received via online application are transcribed onto this form_7 with the following additional information buyer hereby applies for a grant of gift funds for down payment and closing cost assistance as a qualified buyer a qualified buyer must satisfy the following criteria purchase a participating home complete an approved home ownership counseling course participate in and be credit approved for an eligible_loan program buver's acknowledgement of property value - using org letterhead this document is produced for the buyer to sign under the following statement we the buyers of a home located at have been awarded a grant of gift funds from org in the amount of i we acknowledge that wc have received and reviewed a current appraisal of this property and i we am familiar with the location and understand the values of similar properties adjacent to this property we am aware this property may have been purchased by the current seller at a lower price within the past months i we understand that i we am under no obligation whatsoever to repay this gift from org form b86-a1skx page of department of the treasury-internal revenue service ron 886-a rev vanuary 79xxx explanation of items schedule number o extipit name of organization taxpayer org tax identificatior number year perioc ended 20xx 20xx and 20xx it is not clear why there is a requirement to sign this document when the parties involved can adjust the sale price step - as soon as step is completed org will fax of the documents to the mortgage company these four documents are participating home agreement org grant grant funds application and org draft step - if there are changes to original amount the changed information will be submitted via internet and step sec_2 and will be repeated otherwise org will wait for the closing agent to issue a check to co-4 in the amount of the service fee charged co-4 solely markets and administers the dpa program org has an agreement with co-4 that after org’s outside fundraising activities they make up any shortfall needed for down payment assistance the agreement isn’t available for our review in a letter dated july 20xx president stated that co-4 was not a related_entity however other records indicate co-4 is a for-profit entity under president’s control he is the president of co-4 and v-p co-4 is the vice president as explained above all fees related to dpa are paid to co-4 co-4 in turn hires several employees to handle the work related to dpa and pays for all the related expenses co-4 also compensates president and v-p co-4 educational activity in regards to the educational aspect of the dpa org only provides on-line educational materials on its website at communityhousingdevelopment org the homebuyer education link at the website leads to the how to buy a home with a low down payment document a visitor not necessary a homebuyer can scroll straight down to the bottom of this document fills out the requested information and prints out the certificate in other words org has no knowledge or control_over whether a buyer actually reads the material and understand it smoke free housing activity org tried to explain to us that it has other charitable activities the first one is smoke tree housing activity in a letter dated may 20xx org provides printouts of its website regarding smoke free environment one of the statement is recipients of down payment grant funds are requested to pledge that their home will be smoke free to support this statement org provides a copy of the application_for a grant in 20xx for a portion of the tobacco fund to educate homebuyers on the importance of maintaining their health and protecting their children from the harmful effects of second hand smoke org stated in the application that it would require the homebuyers to enter into no tohacco tolerance home agreement in order to receive the sree gift funds to purchase their home and follow up with monthly monitoring org talked about dollar_figuredollar_figure matching funds coming from co-4 it further stated that administrative and non-administrative responsibilities and their related cost would be handled and incurred by co-4 in response to our follow-up question in a letter dated august 20xx org explains that no funds were received other records indicate org did not do anything related to smoke free housing org’s website back 1n 2onn also did not have any information regarding this activity - page sec_5of15 department of the treasury-internal revenue service _ are - oi forn 886-a ‘rev januar t9xx name of organization taxpayer org i explanation of items scnecuie numbe oo exnor tax identification_number year periog endec 20xx 20xx and 20xx clean-up of contaminated properties the second purported charitable activity is clean-up of contaminated properties in a letter dated may 20xx org provides printouts trom its contaminated properties website org explains that this is a fundraising activity that serves the greater public need by remediation of contaminated and city properties within this section is our police partnership program org partners with law enforcement agencies to clean and make habitable property that was seized for methamphetamine production we remediate these properties sell them and share the proceeds with that police department in response to our follow-up questions org states that we are in negotiation states with these law enforcement agencies to date nothing has vet been finalized these are confidential negotiations with propricty information we prefer not to disclose the details at this time contaminated property 1s a new venture that has not yet completed a project fundraising activities in a letter dated may 20xx org talks about its broad based fundraising activities which includes but are not limited to timeshare donations car donations memorial donations charitable_remainder trusts gift annuities real_estate donations and cash donations it also provides a copy of the ‘virtual donor wall which lists the people who have made direct donations to org none of which are sellers of homes that buyers received assistance nor do they have anything whatsoever to do with the down payment assistance program in response to our follow-up questions org indicates it has only received timeshare donations which began in early 20xx and provides documents related to these donations these documents indicate all timeshare donations went through co-5 another for-profit entity under president’s control co-5 will auction the donated timeshares on co-6 when proceeds come in co-5 will make a check out to org net of service fee for itself the service fees were at the rate of from february 20xx through january 20xx beginning on january 20xx the service fees went up to however there are no contracts or service agreements between org and co-s accounting of financial transactions each year org timely filed forms it reported the total funds received from home sellers that are used to pay the closing cost of the home buyers as income and expense it also reported a small amount of cash balance as its asset follows for the year sec_2gxx through 20nx org reported its financial information on its forms as __ __deseription -20xn12 20x12 income direct public support 20nx12_20xni2__20xx12 _expense grants allocations _ wel income i i for 886-a i bx oe a page of department of the treasury-internal revenue service scneoule number cr exnibi' form 886-a explanation of items rev january 19xx name of organization t axpave tax loentification numbe ear period endec angina iovinning nnn li zuaam cual igi od org since the proceeds from the donations are not reported on the form_990 filed for the vear ending december 20xx we expanded the examination to include 20xx and 20xx years the general ledgers provided only had the total amount for the dpa related transactions summary of the documents provided earlier the transactions related to timeshare donations were a ana 20xxx requested copies of bank statements and cancelled checks from february 20xx through january but we only received the ones for february through august in 20xx and july and august in 20xx none of the bank transactions are accounted for in the general ledgers the checks issued in 20xx and 20xx are all signed by emp-1 an employee of co-4 the bank information also doesn’t match the amounts shown on forms which implies that the funds are not accounted for monitored or reviewed by anyone minutes of meetings president provides four minutes of annual directors’ meetings other than the date of the meeting the four annual minutes were identical and contain no substantive discussion of their meetings law the code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net earings inures to the benefit of any private_shareholder_or_individual the income_tax regulations the regulations sec_1_501_c_3_-1 c provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose the regulations sec_1_501_c_3_-1 i of provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it 1s not organized or operated for the benefit of private interests the regulations sec_1_501_c_3_-1 d provides that the term charitable includes relief of the poor and distressed or underprivileged lessening of the burdens of government and promotion of social welfare by conducting programs to combat community deterioration and juvenile delinquency the regulations sec_1_501_c_3_-1 defines the term educational for the purposes of sec_501 c of the code as including the instruction of the public on subjects useful to the individual and beneficial to the community the regulations sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for one or more of the following purposes page of department of the treasury-internal revenue service form 886-a 1-19xx scneduie number or exhibit form 886-a explanation of items rev january year perioc encec 90xx onyy izis ti zuaa 2uaa name of organization i axpaye tax identification_number org and 20xx a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals the regulations sec_1 c -l e provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 g3 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 of the code because the primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 of the code easter house cl_ct pincite in american campaign academy v commissioner c the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non- select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other nonprofit_organizations and shops was operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in page of department of the treasury-internal revenue service form 886-a 1-18xx aaa name of organization taxpayer explanation of items scnecuié gumper or exnion ‘tay identificatior number y ear period enaed 20xx 20xx and 20xx sale cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence given by the bureau of indian affairs or other government agencies the organization marketed only handicratts it purchased in bulk from a community of crafismen it did not market the kinds of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overal purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interest because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes revrul_2006_27 discusses three examples of organizations providing downpayment assistance and whether each qualified as an organization described in sec_501 c of the code situation describes x a non-profit corporation that helps low-income individuals and families purchase decent safe and sanitary homes throughout the metropolitan area in which it is located as a substantial part of its activities x makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home individuals are eligible to receive assistance from the downpayment assistance program if they are low-income individuals have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of a down payment to fund its down payment assistance program and other activities the organization conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation x’s grantmaking process is structured to ensure that its staff awarding grants does not know the identity of the party selling the home to the grant applicant or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale the staff also does not know whether any of the interested parties to the transaction have been solicited for contributions to the organization or have made pledges or actual contributions to the organization further the organization does not accept any contributions contingent on the sale of a particular property or properties in situation the revenue_ruling held the organization qualifies for exemption because its purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way the organization conducts its down payment assistance program establishes that its primary purpose is to address the needs of its low-income grantecs the organization conducts a broad based fundraising program and receives support from a wide array of sources their policies of ensuring that its grantmaking staff does not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale and of not aceepting contributions contingent on the sale of any particular properties ensure that it is not beholden to any particular donors or other supporters whose interest may conflict with that of the low-income buvers the organization js working to help in situation is a nonprofit corporation that is like x in all respects us set forth in situation except as follows under y's grantmaking procedures y's stuff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties fort b86-a oxx page of department of the treasury-internal revenue service _ rem s86-a rev ganuary 19xx explanation of items name organization taxpayer org an jax identiiicaton number ecneculé nutmider of exiivi year penoc enaed 20xx 2oxx and 20xx such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substanually all of the cases in which y provides down payment assistance to a home buyer y receives a payment trom the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller’s payment to y finally does not conduct a broad based fundraising campaign to attract financial support rather most of s support comes from home sellers and real estate-related businesses that mav benefit from the sale of homes to buyers who receive y’s down payment assistance in situation the revenue_ruling held y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real-estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant y's grantmaking staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to y y’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y’s reliance on these contributions for most of its funding indicate that the benefit to the home seller is a critical aspect of y s operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 in situation z is a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions trom several foundations businesses and the general_public in situation the revenue_ruling held that although z does not limit its down payment assistance program to low-income recipients zs down payment assistance program still serves a charitable purpose described in s0 we y because it combats community deterioration in a specific economically depressed area that has sufiered a major loss of population and jobs through a combination of counseling and financial assistance z hips low and moderate-income families in that area to acquire decent sufe and sanitary housing and to prepare for the responsibilities of home ownership in this respect z is like the organization described in situation of form bb6-a page of department cf the treasury-internal revenue service fon 8b6-a explanation of items name ot organization taxpayer org tap laentiication number schedule u mder a extn year period ended 20xx 20xx and 20xx revrul_70_585 because z is operated exclusin ely for charitable purposes z qualifies for exemption from tederal taxation as an organization described in s0t e the revenue_ruling concluded that down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buvers’ gross incomes as gifts under sec_102 the benefits provided to the home buyers in these circumstances are sufficiently removed from the interests of any home sellers or sales agents that they proceed from a detached and disinterested generosity on the part of the donor organization and such grants lack the indicia of a rebate price adjustment or guid pro quo incident to a sale in situation the organization is not operated exclusively for charitable purposes and consequently does not qualify for exemption from federal_income_tax as an organization described in sec_501 revrul_67_138 1967_1_cb_129 holds that a nonprofit organization created to help low income persons obtain adequate and affordable housing may be exempt from federal_income_tax under dollar_figure c of the code because it relieves the poor and distressed or underprivileged it describes the organization’s activities which are directed toward assisting low-income families obtain improved housing as conducting a training course relative to various aspects of housebuilding and homeownership coordinating and supervising joint construction endeavors purchasing building sites for resale at cost and lending aid in obtaining home construction loans no charge is made for any of these services revrul_70_585 1970_2_cb_115 provides that nonprofit housing organizations created to aid low and moderate income families by lessening neighborhood tensions eliminating prejudice and discrimination and combating community deterioration may qualify for exemption under sec_501 of the code revrul_85_1 1985_1_cb_177 and revrul_85_2 1985_1_cb_178 provide that the criteria to be used to determine whether or not an activity is lessening the burdens of government are first whether the governmental_unit considers the organization's activities to be its burden and second whether these activities actually lessen the burden of the governmental_unit revrul_68_17 1968_1_cb_247 provides that a nonprofit organization formed to aid low-income families living in deteriorating neighborhoods in improving their homes may qualify for exemption from federal_income_tax under sec_501 of the code the organization’s membership consists of other nonprofit institutions neighborhood groups and individuals to accomplish its purposes a mode demonstration housing program is conducted by the organization it is financed in part by a grant from the department ot housing and rhan development under section of the housing act of u s c a the objects of the demonstration program are to test the feasibility cost and procedural and financial aspects of providing housing for low-income families through the acquisition rehabilitation and resale or lease of residential structures in a deteriorating neighborhood efomes rehabilitated by the organization in the model demonstration program are sold or leased to low-income or displaced families on a nonprofit basis the organization does no new_construction fors 8b6-a page of surm-iinte nal revenue service explanation of items ee ee name of organization taxpayer a oe or 20xx 20xx and 20xx hud directive rev-s issued in date describes about gift funds in chapter sec_3 c sear period enaeg ss schedule numpes on smug ta laeniificaton number as follows c gift funds an outright gift of the cash investment is acceptable if the donor is the borrower’s relative the borrower's employer or labor_union a charitable_organization a governmental agency or public entity that has a program to provide homeownership assistance to low- and moderate-income families or first-time homebuyers or a close friend with a clearly defined and documented interest in the borrower the gift donor may not be a person or entity with an interest in the sale of the property such as the seller real_estate agent or broker builder or any entity associated with them gifts from these sources are considered inducements to purchase and must be subtracted from the sales_price no repayment of the gift may be expected or implied emphasis added the directive rev issued in date has similar wordings for the gift funds description and nonprofit organization requirements effective date of revocation the regulations dollar_figure a -1 a states that an organization may rely upon the irs’s determination of its exemption status so long as there are no substantial changes in the organization's character purposes or methods of operation the irs may revoke a favorable determination_letter for good cause the regulations -201 n spells out how an exemption status can and will be revoked the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that ori ginally represented or engaged in a prohibited_transaction government position in order for an organization to retain its exempt status it must demonstrate to the irs that it meets both the organizational and the operational tests the facts stated above indicate that org failed the operational_test charitable purposes include relief of the poor and distressed see dollar_figure1 c -1 d of the regulations org’s dpa program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revenue_ruling 20nx-27 situation the dpa program did not exclusively serve low-income persons org does not have any income limitations for a homebuyer to participate in its down payment assistance pregram which means the program is open to every homebuyer org’s dpa program does not limit assistance to certain geographic areas or target those areas experiencing dei erioration or neighborhood tensions see revenue_ruling 20xx-27 situation arranging or facilitating the purchase of homes in a broadly defined geoxruphic area does not combat community deterioration or serve other social welfare objectives within the meaning of the code s01 c ee page of en a vepurtment of the treasury -internal revenue service ssnecuie numper or exnini form 886-a rev january explanation of items ' tax identification_number year period enaec name of organization t axpaver org 2z0xx zoxx and 20xx org’s dpa program provided a private benefit to various parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in dpa program benefit from having access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their homes at the listed prices or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in down payment assistance program benefit by being able to purchase a home without having to commit more of their own funds to finance its dpa activities org relies exclusively on sellers using the escrow draft org requires the home seller to transfer the dpa amount directly to the buyer’s escrow account there was no limit on the amount of grant however the size of the grant would affect the amount of fee org co-4 would collect most of the fees collected were at the rate of of the selling_price the closing agent of the seller would issue a check for the stated fee amount to org or co-4 org’s assistance to a participating home buyer comes directly and solely from the participating seller of the same property org’s reliance on these payments for all its funding indicates that the benefit to the home seller is a critical aspect of org’s operations the sellers get the benefit of having their property sold quicker due to greater number of potential home buyers without actually incurring any costs since the amount that a home buyer receives from org is incorporated into the sale price of a home the purported beneficiaries in fact does not receive anything from org in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women only when a family willing to adopt a woman’s child sponsored the care financially operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade or busine sec_1s not utilized as a mere instrument of furthering charitable purposes but is an end in itself org provides services to home sellers for which it charges a market rate fee org does not limit its services primarily to persons within a charitable_class org does not solicit or receive any funds from parties that do not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes co-2 rules and regulations also does not allow for an interested_party such as the seller of the property to provide gifts to the buyer other charitable activities in a letter dated may 20xx president points out several other activities org is involved in and stated thank you for this opportunity to clarify matters and to show that we are not just another down payment scam we serve a real purpose to the community we have been asked in the past to mimic co-7 co-8 and other larger companies but we feel that keeping our mission our purpose and our integrity 1s more important than dollar volume we reviewed the documents and made follow-up inquiries and found out the following page 1s of departmen of the treasury-interna revenue service form 886-a x form acne ev january 19x 6-a explanation of items scheaule number or exhibi name of organization’ axpayer org a tax identitication number year period ended 20xx 20xx and 20xx educational activity educating the homebuyers is the stated purpose within the application_for exemption status however org does not conduct classroom type of training to homebuyers org does not disseminate any training materials to potential homebuyers org only posts its training materials on its website which can be accessed by anyone anytime no testing is involved to be certified as an educated homebuyer a visitor only needs to complete personal information at the end of the webpage org even shifts the responsibility of maintaining these certificates to the lenders and escrow companies in other words there is no assurance that a homebuyer reads through the material understands it and is qualified to receive the certificate posting the educational material on the website and allowing a visitor to printout a personalized certification does not constitute educating the visitor smoke free housing activity this activity is limited to completing a grant application on august 20xx to receive tobacco funds the grant if received will have been incorporated into the dpa program by having homebuyers enter into no tobacco tolerance home agreement org did not receive any grants and none of the homebuyers we reviewed entered into no tobacco tolerance home agreement an activity that did not take place can not be used as an exempt activity of org clean-up of contaminated properties org indicates the activity is still in a negotiation state they are confidential negotiations with proprietary information org prefers not to disclose the details an activity that can’t be disclosed in sufficient detail for us to determine whether it meets the operational_test can’t be used as an exempt activity of org fundraising activities fundraising activity by an exempt_organization doesn’t affect its exemption status what will affect the exempt status is how the funds are being raised and how the proceeds are being used in this case all matters related to fundraising are handled by co-5 an entity under president’s control there are no contracts between org and co-5s the service fee changed from to without any explanation the net proceed is over dollar_figuredollar_figure in 20xx however org does not report this on its form_990 and no accounting is made as to how the funds are being used board member involvement in addition to president and v-p co-4 org ha sec_4 to other board members however none of these other board members are involved in any decision making process that will have required their involvement in other words president and v-p co-4 have full contro over org org’s primary activity the dpa program fails to pass the operational_test and it is not the activity described in the application_for the exemption status other charitable activities org claims to be doing did not occur therefore the org does not qualify as an organization described in the code sec_501 and its exemption status should be revoked effective april 19xx conclusion based on the information secured during the examination we conclude that org is not operated for exempt purposes under sec_501 of the code an organization can not be reco gnized as exempt under sec_501 unless it shows that it is operated exclusively for charitable education or other exempt purposes among other things org activities must demonstrate conclusively that it meets the operational_test of sec_1_501_c_3_-1 of the regulations the activities show that the primary purpose is to operate a down payment assistance program page of department of the treasury-internal revenue service form 886-a 1-19xx form 886-a rev january 19xx explanation of items n cneguie number or sxnibli name of organization axpayer tax identification_number year fperiod endec org 20xx 20xx and 20xx that does not exclusively serve a purpose described in sec_501 of the code org operates its primary activity dpa program since its inception however org does not notify the service of its primary activity therefore the exempt status granted to org should be revoked effective from the date of its inception april 19xx if the revocation is sustained org is required to file forms for the years 20xx and after form 886-a 1-19xx department of the treasury-internal revenue service page of
